     Case 2:19-cv-00043-MCE-DB Document 20 Filed 06/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DE VOLKSBANK N.V. fka SNS REGIO                  No. 2:19-cv-0043 MCE DB
      BANK N.V.,
12

13                       Plaintiff,                    ORDER
14           v.
15    NICHOLAS GEORGE BECK, an
      individual, and ANGELIQUE
16    VERSCHUUR, an individual,
17                       Defendants.
18

19          This matter came before the undersigned on June 5, 2020, pursuant to Local Rule

20   302(c)(19) for hearing of plaintiff’s motion for default judgment. (ECF No. 15.) Attorney Galen

21   Gentry appeared via video conference on behalf of the plaintiff. Defendants Nicholas George

22   Beck and Angelique Verschuur also appeared via video conference each on their own behalf. At

23   the hearing, the undersigned explained that in light of the appearance of the defendants the

24   undersigned would continue the hearing of plaintiff’s motion to July 10, 2020, to allow the parties

25   an opportunity to meet and confer.

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-00043-MCE-DB Document 20 Filed 06/08/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The June 5, 2020 hearing of plaintiff’s motion for default judgment (ECF No. 15) is

 3   continued to Friday, July 10, 2020, at 10:00 a.m.;

 4           2. On or before July 3, 2020, the parties shall file status reports reflecting their position

 5   as to how this action should proceed. Specifically, plaintiff should address whether plaintiff

 6   intends to withdraw the motion for default judgement given the appearance of the defendants.

 7   And defendants should address whether they intend to move to vacate the entry of default

 8   judgment; and

 9           3. The parties are cautioned that the failure to timely comply with this order may result in

10   the appropriate sanction including, but not limited to, a recommendation that this action be

11   dismissed or plaintiff’s motion for default judgment be granted.

12   Dated: June 8, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25   DLB:6
     DB\orders\orders.civil\volksbank0043.cont.hrg.ord
26
27

28
                                                         2
